MORROW, P. J.
Under an indictment for murder, appellant was convicted of manslaughter; punishment fixed at confinement in the penitentiary for a period of two years. That the appellant shot and killed Pete Sekula is an established fact. The fatal shot was fired at .the home of the appellant, who was living upon the land of the deceased. A controversy took place, in which, according to the version of the appellant and his wife, the deceased was abusive in his language and threatening in his manner. This is in conflict with the res gestae statement of the deceased. A recital of the evidence in detail is deemed unnecessary. Suffice it to say that it is sufficient to support the verdict. There is no complaint' of any matter of procedure. The judgment is affirmed.